DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Examiner’s Initiated Interview
 
To expedite prosecution of the application, Examiner prepared a proposed amendment to Applicant. Unfortunately, the proposed was not accepted and Applicant preferred to receive an office action.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and have been considered but are moot in view of new ground of rejection.
	Applicant argues Pantos in view of Costa does not disclose “if the duration of the remaining portion of the second block is less than the target duration, generating a media segment to make the second block span the target duration and adding the media segment to the given block to form a final given block” (page 6).
	Examiner notices that this limitation is similar to limitation recites in amendment filed on 07/16/2019 of the prior-filed application 15/599,635 and the combination of Pantos in view of Nieminen and Costa as discussed in the final rejection issued on 08/08/2019, page 3).
	Applicant also argues the step of adding media segment to a block to form a final block is done “without padding the first blocks” is not disclosed by the cited prior art (page 6).
	In response, regarding the negative limitation at issue, the specification does not identify any "descri[ption of] a reason to exclude the relevant limitation." Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012) ("Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Such written description support need not rise to the level of disclaimer. In fact, it is possible for the patentee to support both the inclusion and exclusion of the same material."). See also MPEP § 2173.05(i) ("Any negative limitation or exclusionary proviso must have basis in the original disclosure ....The mere absence of a positive recitation is not basis for an exclusion.") and see also the Board’s decision in Ser. No. 12/870,150. In this case, the specification does not identify any …without padding the first blocks” in amended claim 1 and newly added claim 21. 
	It is noted that for limitations recited in independent claims 1, 21 that correspond to the limitations recited in claims filed 07/16/2019 of the prior-filed application 15/599,635, are known by the prior art, e.g., the combination of Pantos et al. (US 20110246622) in view of Nieminen et al. (US 6,437,711) and further in view of Costa (US 20040143850) as discussed in the final rejection issued on 08/08/2019 of the prior-filed application. 
	Since the originally-filed specification does not have support for newly added limitation “…without adding padding to the first blocks” as discussed above, Claims 1, 3-6, and 21 are rejected according 112, first paragraph as discussed below.  
	The prior art rejection could be applied in subsequent office action according to  amendments to the claims in the future.
	Claims 2, 7-20 have been canceled.
For the reasons given above, rejection of claims 1, 3-6 and 21 are discussed below.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1 and 21, each recites limitation “when the duration of the remaining portion of the second block is less than the target duration, removing the second block… for subsequent coding without adding padding to the first block” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not identify any description of a reason to exclude relevant limitation of adding media segment to block to form a final block is done with padding the first block. Therefore, the originally-filed specification does not have support for the newly added limitation “…without padding the first blocks” in amended claim 1 and newly added claim 21 (See also MPEP § 2173.05(i) and discussion in “response to arguments above”).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10701415.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims 1, 3-6, 21 and Patent claims 1-2 are directed to the same invention with a different in scope and are therefore an obvious variant thereof or the invention defined in instant claims 1, 3-6, 21 is an obvious variation of the invention defined in the patent claims 1-2 because for limitations in the instant claims that are not recited in patent claims are known by prior art (see for example, prior arts discussed in the final rejection, dated 08/08/2019 of the prior-filed application 15599635). It would have been obvious to one of ordinary skill in the art combine in patent claims with the well-known teachings as taught in the prior art cited in the final rejection dated 8/8/2019 for the benefit as discussed in that final rejection. 
 	Allowance of claims 1, 3-6, and 21 would result in an un-warranted timewise extension of the monopoly granted for the invention as defined in claims 1-2 of Patent No. 10,701,415.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
July 9, 2021